Riddick, J., (after stating the facts.) The plaintiff in this action is a foreign corporation, and seeks to enjoin a judgment rendered against it in this State on the ground that it is unjust and inequitable, and rendered without notice and without giving opportunity to defend. It is shown beyond question that the authority of the agent upon whom the service of summons was made in the action in which the judgment in question was based had been previously revoked, and the question here is whether the plaintiff had notice of the revocation of his authority before the commencement of the action. Or, to be more specific, the question is whether the act of the Central Coal & Coke Company in appointing J. E. Williams as its agent upon whom summons might be served in actions against the company in this State and the filing of the certificate to that effect, as required by the statute, operated to revoke the authority previously conferred in the same way upon W. A. Williams of Texarkana in 1893, and to give notice of the revocation. The statute provides that, “before any foreign corporation shall begin to carry on business in this State, it shall, by its certificate under the hand of the president and seal of such company filed in the office of the Secretary of State, designate an agent, who shall be a citizen of this State, upon whom service, summons and other process may be made. Such certificate shall also state the principal place of business of such corporation in this State. Service upon such agent shall be sufficient to give jurisdiction over such corporation to any of the courts of this State. Acts of 1887, p. 234. Now, both of these appointments were made in compliance with this statute. The appointment of the first agent in 1892 was revoked in January, 1896, because it was reported to the company that he had left the State. The certificate of the appointment of J. E. Williams, the second agent, recites that he was appointed as its agent “for the State of Arkansas upon whom service of summons and all other process may be had and made in' all actions or proceeding against said corporation in any of the courts of said State of Arkansas according to the provisions of an act of the General Assembly of Arkansas.” Now, it is very evident that the plaintiff corporation was only endeavoring to comply with the law of the State above quoted by keeping an agent here upon whom summons could be served. The law did not require that the corporation should have two agents of that kind, and, after consideration of all the facts, we think the authority of the first agent was impliedly revoked by the appointment of the second and the filing of the certificate of such appointment in the office of the Secretary of State. This was all that the statute required, and was notice to every one interested. While it is true that there is nothing in the law which prevents a foreign corporation from having in this State more than one agent upon whom summons may be served, we think the evidence does not show that this corporation had or intended to have more than one agent for that purpose. On the contrary, it is shown that the authority of the first agent had been revoked, and the question is whether the appointment of the second agent and the filing of the certificate of such appointment required by the statute was sufficient notice of such revocation. As before stated, we are of the opinion that it was. As the judgment which the court was asked to enjoin was rendered against the company ‘without notice for a debt that it did not owe, we think that the judgment of the chancellor enjoining the enforcement of it was right, and it is therefore affirmed.